Case 20-21451-jrs        Doc 15      Filed 10/27/20 Entered 10/27/20 13:59:34       Desc Main
                                     Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: October 27, 2020
                                                   _____________________________________
                                                               James R. Sacca
                                                         U.S. Bankruptcy Court Judge

  _______________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

In re:                                             Chapter 11

CROWN ASSETS, LLC,                                 Case No. 20-21451

                           Debtor.


         ORDER GRANTING DEBTORS’ MOTION FOR EXPEDITED HEARINGS
          AND ORDER AND NOTICE SCHEDULING EXPEDITED HEARINGS

         1.      Upon consideration of the Motion of the Debtors for Expedited Hearings on First

Day Motions [Doc. 14] (the “Motion for Hearings”) on the following motions:

              a. Application to Approve Employment of Debtor’s Attorneys (the “Debtor’s

                 Attorneys Employment Application”) [Doc. 9];

              b. Application to Approve Employment of Special Counsel (the “Special Counsel

                 Employment Application”) [Doc. 10];
Case 20-21451-jrs       Doc 15     Filed 10/27/20 Entered 10/27/20 13:59:34              Desc Main
                                   Document      Page 2 of 3



            c. Emergency Motion for Order Authorizing the Continued Use of Existing Bank

               Accounts (the “Bank Account Motion”) [Doc. 11];

            d. Emergency Motion of the Debtor for Order Authorizing the Debtor to Maintain

               Insurance Policies, Pay All Policy Premiums Arising Thereunder and Renew or

               Enter Into New Policies (the “Insurance Motion”) [Doc. 12]; and

            e. Emergency Motion for Authority to Use Cash Collateral (the “Cash Collateral

               Motion”) [Doc. 13].

(collectively, the “First Day Motions”), and it appearing that good cause exists to grant the

requested relief,

       IT IS HEREBY ORDERED AND NOTICE IS HEREBY GIVEN:

       1.      The Motion for Hearings is GRANTED.

       2.      The Court shall hold a hearing on the First Day Motions on Tuesday, November

3, 2020 at 10:30 a.m. (Eastern) in Courtroom 103, U.S. Courthouse, 121 Spring Street, SE,

Gainesville, GA 30501.

       3.       Given the current public health crisis, hearings may be telephonic only. Please

check the “Important Information Regarding Court Operations During COVID-19 Outbreak” tab

at the top of the GANB Website www.ganb.uscourts.gov prior to the hearing for instructions on

whether to appear in person or by phone.

       4.      Counsel for Debtor shall serve this Order and Notice upon the Debtor’s twenty

largest creditors, all secured creditors, and the United States Trustee via facsimile, overnight mail,

and/or by email. Debtor’s counsel shall file a certificate of service before the hearing date.

                                    ### END OF ORDER ###
Case 20-21451-jrs      Doc 15    Filed 10/27/20 Entered 10/27/20 13:59:34   Desc Main
                                 Document      Page 3 of 3



Prepared and Presented By:

ROUNTREE LEITMAN & KLEIN, LLC

 /s/ Benjamin R. Keck
William A. Rountree, Ga, Bar No. 616503
Benjamin R. Keck, Ga. Bar No. 943504
Century Plaza I
2987 Clairmont Road, Suite 175
Atlanta, Georgia 30329
(404) 584-1244 Telephone
wrountree@rlklawfirm.com
bkeck@rlklawfirm.com
Proposed Attorneys for Debtors

DISTRIBUTION LIST


ROUNTREE LEITMAN & KLEIN, LLC
William A. Rountree
Benjamin R. Keck
Rountree Leitman & Klein
Century Plaza I
2987 Clairmont Road, Suite 175
Atlanta, Georgia 30329

Office of the United States Trustee
Suite 362, Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303
